Citation Nr: 1810178	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-34 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Michael James Kelly, Attorney


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from December 1974 to December 1977. 

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Jurisdiction over the claim has been transferred to Reno, Nevada.

The Veteran's appeal has previously been before the Board.  In September 2017, the Board remanded the appeal and directed VA to schedule the Veteran for VA examination to assess the etiology of his claimed left ear hearing loss disability; the requested development was completed, and the Veteran's appeal has been properly returned to the Board.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran has left ear hearing loss that began during active service.


CONCLUSION OF LAW


The criteria for service connection for left ear hearing loss have been met.  38 U.S.C. §§ 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
Service connection for chronic diseases, such as sensorineural hearing loss may be established by a showing of a continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  

Analysis

The Board finds that service connection for left ear hearing loss is warranted.

First, the Veteran's left ear hearing acuity meets the criteria for a diagnosis of sensorineural hearing loss.  See VA audiology examination dated November 2017.  Therefore, the requirement for a present disability has been met.  

As to in-service incurrence of disease or injury, the Veteran has provided competent and credible statements that his duties as infantryman in service exposed him to acoustic trauma and hazardous noise levels.  Specifically, he provided statements to the November 2017 VA examiner regarding exposure to small arms on the rifle range.  Additionally, the November 2017 VA examiner noted that the Veteran was administered the Whisper Test on separation; a test determined to be invalid in detecting high frequency hearing loss.  The Board finds there is sufficient evidence of acoustic trauma to demonstrate in-service injury.  

Thus, the remaining question is whether the Veteran's left ear hearing loss is causally related to his exposure to acoustic trauma in service.  The November 2017 VA examiner opined that the Veteran's left ear sensorineural hearing loss was as likely as not associated with his exposure to noise during active service.  The examiner provided rationale for her opinion, noting the Veteran's reports of hazardous noise and the conceded onset of service-connected tinnitus in service, as well as the lack of accurate audiometric readings on separation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Given that the Veteran is competent to give evidence about what he observes or experiences and has been credible as to noise exposure and tinnitus, the Board affords significant weight to the November 2017 opinion.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, with regard to nexus, the Board finds the evidence is at least in equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Having satisfied the elements of service connection, service connection for left ear hearing loss is warranted.  


ORDER

Service connection for left ear hearing loss is granted.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


